RANDALL, C. J.,
delivered the following concurring opinion explanatory of the opinion of the court in the case of Gwynn vs. King, 14 Fla., 32:
The opinion of the court in the case of Gwynn vs. Charles R. King, Tax Assessor, &c., is referred to in the brief of counsel for appellant, and it is insisted that, according to that opinion, the proceeding before the Circuit Judge by petition under the act of 1817-8, was the proper mode of redress in case of á complaint against an excessive assessment. Such was not the understanding of the court in that opinion. In *151that case a bill in equity was filed for the purpose of enjoining the collection of a tax, on the ground of an excessive assessment. Authorities were quoted to show that “ if one is excessively taxed and omit the course provided by law for his relief, the court will not enjoin the collection for the purpose of enabling him to bring his action to settle the legality of the tax.” This was the language of a case in Mississippi. It was understood that that court intended to hold that a suit in equity could not be entertained to test a question of the legality of an assessment, where the only complaint was that the assessment was excessive as to the valuation. The further remark in the case of Gwynn vs. King, to-wit: that “ the 4th section of chap. 151, Laws of 1847-8) provides an ample and convenient remedy by petition to the Circuit Judge, who will examine the matter and decide upon the lawfulness of the assessment,” was not understood to assert or admit the proposition that an excessive assessment would be treated as an unlawful assessment. It was intended merely to suggest that the act referred to had provided a convenient mode of ascertaining whether an assessment was lawfully made. The whole argument in that case, as made by the court, touching the question, was that an excessive valuoMon for purposes of taxation was not an illegal assessment, and did not present a case for the interference of courts of law or equity, according to the practice and the exercise of jurisdiction by the judicial tribunals.
If it be said that opr language in the case referred to might be construed to the intent that cases of illegal assessment included an excessive valuation, a reference to the statute itself must have been sufficient to show that such construction could not have been reasonably put upon it. The judgment to be given by the Circuit Judge was that the petition be dismissed, or that the assessment was “ not lawfully made,” if the assessment was “ found to be illegal.” In the case referred to the opinion of the court was, upon principle and authority, that a mere excessive valuation was not an illegal *152assessment. Any other deduction from any isolated paragraph is against the whole opinion upon the subject. I must remark further, that I have doubts as to the power of this court to review, upon appeal, the determination of the Circuit Judge in this matter, and I consent to the judgment announced because the case was submitted without question as to this power, and the effect of the judgment is substantially the same upon the rights of these parties as though the appeal had been dismissed upon the determination that we could not, upon appeal, review the proceedings had before the Judge.